Exhibit 10.1 Exhibit MDU RESOURCES GROUP, INC. LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN PERFORMANCE SHARE AWARD AGREEMENT {} In accordance with the terms of the MDU Resources Group, Inc. Long-Term Performance-Based Incentive Plan (the "Plan"), pursuant to action of the Compensation Committee of the Board of Directors of MDU Resources Group, Inc. (the "Committee"), MDU Resources Group, Inc. (the "Company") hereby grants to you (the "Participant") Performance Shares (the "Award"), subject to the terms and conditions set forth in this Award Agreement (including Annexes A and B hereto and all documents incorporated herein by reference), as set forth below: Target Award: {}Performance Shares (the "Target Award") Performance Period: {} through {} (the "Performance Period") Date of Grant: {} Dividend Equivalents: Yes THESE PERFORMANCE SHARES ARE SUBJECT TO FORFEITURE AS PROVIDED HEREIN.THIS AWARD AND AMOUNTS RECEIVED IN CONNECTION WITH THIS AWARD ARE ALSO SUBJECT TO FORFEITURE, RECAPTURE OR OTHER ACTION IN THE EVENT OF AN ACCOUNTING RESTATEMENT, AS PROVIDED IN ARTICLE 19 OF THE PLAN. Further terms and conditions of the Award are set forth in Annexes A and B hereto, which are integral parts of this Award Agreement. All terms, provisions and conditions applicable to the Award set forth in the Plan and not set forth in this Award Agreement are hereby incorporated herein by reference.To the extent any provision hereof is inconsistent with a provision of the Plan; the provisions of the Plan will govern.The Participant hereby acknowledges receipt of a copy of this Award Agreement, including Annexes A and B hereto, and a copy of the Plan and agrees to be bound by all the terms and provisions hereof and thereof. MDU RESOURCES GROUP, INC. By: Terry D. Hildestad President and Chief Executive Officer Agreed: Participant ANNEX A TO MDU RESOURCES GROUP, INC. LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN PERFORMANCE SHARE AWARD AGREEMENT It is understood and agreed that the Award of Performance Shares evidenced by the Award Agreement to which this is annexed is subject to the following additional terms and conditions. 1.Nature of Award.The Target Award represents the opportunity to receive shares of Company common stock, $1.00 par value ("Shares") and Dividend Equivalents on such Shares.The number of Shares that may be earned under this Award shall be determined pursuant to Section 2 hereof.The amount of Dividend Equivalents that may be earned under this Award shall be determined pursuant to Section 4 hereof.Except for Dividend Equivalents, which are paid in cash, Awards will be paid in Shares. 2.Determination of Number of Shares Earned. The number of Shares earned, if any, for the Performance Period shall be determined in accordance with the following formula: # of Shares Payout Percentage X Target Award The "Payout Percentage" is based on the Company's total shareholder return ("TSR") relative to that of the Peer Group listed on Annex B (the "Percentile Rank") for the Performance Period, determined in accordance with the following table: Percentile Rank Payout Percentage (% of Target Award) 100th 200% 75th 150% 50th 100% 40th 10% less than 40th 0% If the Company achieves a Percentile Ranking between the 40th and 50th percentiles, the Payout Percentage shall be equal to 10%, plus 9% for each Percentile Rank whole percentage above the 40th percentile.If the Company achieves a Percentile Ranking between the 50th and 100th percentiles, the Payout Percentage shall be equal to 100%, plus 2% for each Percentile Rank whole percentage above the 50th percentile. The Percentile Rank of a given company's TSR is defined as the percentage of the Peer Group companies' returns falling at or below the given company's TSR.The formula for calculating the Percentile Rank follows: Percentile Rank (n - r + 1)/n x 100 Where: n total number of companies in the Peer Group, including the Company r the numeric rank of the Company's TSR relative to the Peer Group, where the highest return in the group is ranked number 1 To illustrate, if the Company's TSR is the third highest in the Peer Group comprised of 26 companies, its Percentile Rank would be 92.The calculation is: (26 - 3 + 1)/26 x 100 92. The Percentile Rank shall be rounded to the nearest whole percentage. If the common stock of a company in the Peer Group ceases to be traded during the Performance Period, the company will be deleted from the Peer Group.Percentile Rank will be calculated without regard to the return of the deleted company. Total shareholder return is the percentage change in the value of an investment in the common stock of a company from the initial investment made on the last trading day in the calendar year preceding the beginning of the performance period through the last trading day in the final year of the performance period.It is assumed that dividends are reinvested in additional shares of common stock at the frequency paid. All Performance Shares that are not earned for the Performance Period shall be forfeited. 3.Issuance of Shares.
